Citation Nr: 0203710	
Decision Date: 04/23/02    Archive Date: 05/02/02

DOCKET NO.  97-29 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial disability rating greater than 20 
percent for L5-S1 spondylolisthesis with strain.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from July 1976 to July 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

The RO initially denied service connection for back 
disability in the October 1996 rating decision, for which the 
veteran submitted a notice of disagreement.  In a May 1997 
rating action, the RO awarded service connection for the back 
disability in question and established a zero percent 
(noncompensable) evaluation.  The veteran continued to 
disagree with the assigned evaluation.  In a March 2000 
rating decision, the RO increased the disability rating to 20 
percent, effective from the date of the initial claim.  The 
issue is therefore phrased as set forth above.   

The case returns to the Board following a remand to the RO in 
May 1998.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  Manifestations of the veteran's disability include 
subjective complaints of daily low back discomfort aggravated 
by activity and morning stiffness.  Although the VA 
examination of April 1997 is essentially normal, subsequent 
VA examination in November 1999 shows mild muscle spasm, mild 
incoordination in gait, and decreased range of motion, 
particularly on forward flexion and lateral flexion, with 
pain to resisted flexion and extension.  X-rays show I L5-S1 
spondylolisthesis.

3.  There is no evidence of listing of the whole spine to the 
opposite side or positive Goldthwaite's sign.  X-rays are 
negative for arthritic changes or joint space narrowing or 
irregularity.  There is no evidence of excessive 
fatigability, weakness, swelling, other spinal deformity, or 
atrophy.  


CONCLUSION OF LAW

The criteria for an initial disability rating greater than 20 
percent for L5-S1 spondylolisthesis with strain have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.20, 4.21, 
4.40, 4.45, 4.71a, Diagnostic Code 5295 (2001).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
May 1997 rating decision, the May 1997 statement of the case, 
and the April 2000 supplemental statement of the case, the RO 
provided the veteran with the applicable law and regulations 
and gave notice as to the evidence needed to substantiate her 
claim.  With respect to the duty to assist, the RO afforded 
the veteran VA examinations in 1997 and 1999 and secured 
treatment records from the VA medical center in Denver.  
During the February 1998 Board hearing, the veteran also 
indicated that she received treatment at the Fitzsimmons Army 
Garrison Hospital.  The Board's May 1998 remand instructed 
the RO to obtain records of that treatment.  By letter dated 
in April 1999, the RO asked the veteran to identify the dates 
of treatment.  It did not receive any response to that 
request.  The VCAA requires VA to assist a claimant by making 
reasonable efforts to obtain records that the claimant 
adequately identifies and authorizes VA to obtain.  
38 U.S.C.A. § 5103A(b)(1).  Per VA regulation, identification 
of the records includes the approximate time frame covered.  
66 Fed. Reg. at 45,630 - 45,631 (to be codified as amended at 
38 C.F.R. § 3.159(c)(3)).  In this situation, the Board finds 
that the duty to assist is satisfied.   

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of her appeal.  Therefore, 
there is no indication that the Board's present review of the 
claim will result in any prejudice to the veteran.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

The Board is also satisfied as to compliance with its 
instructions from the May 1998 remand.  See Stegall v. West, 
11 Vet. App. 268 (1998).

Factual Background

Review of service medical records revealed intermittent 
complaints of low back pain in the late 1970s and early 1980s 
and again in 1991.  X-rays of the lumbosacral spine were 
normal.  The report of the May 1995 physical examination 
reflected no abnormalities of the lumbar spine.      

The veteran submitted a claim for disorders including a back 
condition in August 1996, immediately after her separation 
from service.  In connection with the claim, she was afforded 
a VA orthopedic examination in April 1997.  She described 
daily low back discomfort, aggravated by walking for one mile 
or standing for 45 minutes.  She also had morning stiffness.  
There were no associated radicular symptoms.  She took 
Naprosyn and Motrin; if she did not take medication, her back 
could hurt for half the day.  On examination, the lumbosacral 
spine was nontender to palpation.  Straight leg raising was 
to 90 degrees without discomfort.  On range of motion 
testing, there was forward flexion to 90 degrees, backward 
extension to 30 degrees, lateral flexion to 40 degrees, and 
rotation to 35 degrees.  There was no deformity or atrophy of 
the lower extremities.  The veteran was able to balance on 
one foot and to squat normally.  Heel and toe walking and 
tandem walking was normal.  Patellar and Achilles reflexes 
were 1-2+ and symmetric.  Sensation was intact.  X-rays 
showed mild spondylolisthesis of L5 on S1.  The assessment 
was history of lumbosacral spine discomfort with minimally 
decreased range of motion and X-ray evidence of mild 
spondylolisthesis of L5 on S1.  

In her February 1997 notice of disagreement, the veteran 
related that some days her back hurt so much she could not 
stand.  She started taking pain medication.  In addition, the 
veteran stated in her July 1999 substantive appeal that she 
was advised to and did take her medication before going to 
the VA examination.  By the time she was examined, she had 
little pain and was able to accomplish more than normal.  She 
was unable to a job that requiring standing, walking, or 
lifting.   

The veteran testified before the undersigned via 
videoconference hearing in February 1998.  In addition to 
reiterating her previous statements, she related that she 
wore a back brace.  Medication and the brace helped to 
alleviate the back pain.  The pain was mostly contained to 
the back, though the veteran described some numbness in the 
right leg.  The sensation started in the upper thigh and 
spread down the leg.  She also had back pain with sitting for 
a long time.  The veteran indicated that she took over-the-
counter Motrin or similar medication twice a day, which 
dulled the pain.  She also sometimes took medication at night 
to dull the pain enough to allow her to sleep.  Heat, 
massage, and ointment rubs did not really help.  She avoided 
lifting, bending, and running, all of which caused back pain.  

Pursuant to the Board's remand, the RO secured the veteran's 
VA medical records, which were negative for complaint or 
treatment related to the back disability.  

The veteran underwent a VA neurology examination in October 
1999.  The examiner reviewed the veteran's records for the 
examination.  The veteran occasionally took over-the-counter 
Advil for pain.  She was unable to walk, stand, or carry for 
any significant period of time.  She generally had a low 
level of pain and avoided activities that aggravated it.  The 
veteran estimated that she could stand for 30 to 45 minutes 
and could walk three to four blocks without aggravating the 
pain.  She denied having shooting pain into the legs or leg 
weakness or numbness.  Neurologic examination was essentially 
normal.  She was able to heel and toe walk and tandem walk, 
though somewhat slowly.  She tended to grimace when changing 
positions from seated to standing to lying down.  She did not 
want to lay her legs flat on the table for straight leg raise 
testing and winced when she did so.  Straight leg raising was 
not symptomatic.  Ankle reflexes were 1+ but symmetrical.  
The assessment was longstanding history of lumbar discomfort 
with functional limitations on standing and walking.  The 
examiner stated that there were no radicular symptoms or 
findings of radiculopathy.    

In addition, in November 1999, the veteran was afforded a VA 
orthopedic examination.  The examiner reviewed the veteran's 
records for the examination.  The veteran described daily and 
nearly constant midline low backache that radiated to the 
buttocks only, increased pain with activities, and easy 
fatigability.  She was limited in her ability to bend, lift, 
and carry.  There were no lower extremity symptoms.  Physical 
examination revealed mild paralumbar muscle spasm.  There was 
no bony tenderness.  On range of motion testing, there was 
forward flexion to 60 degrees, backward extension to 25 
degrees, lateral flexion to 20 degrees bilaterally, and 
rotation to 25 degrees.  There was increased pain with 
resisted flexion and extension.  The examiner found mild 
incoordination in the veteran's gait, but no significant 
fatigability.  Neurological examination was grossly normal.  
X-rays showed Grade I L5-S1 spondylolisthesis without other 
abnormality.  The diagnosis was L5 and S1 spondylolisthesis 
with limitation of motion and pain.  The examiner commented 
that she would assign an additional 10 degree range of motion 
loss in lumbar flexion based on pain.  The examiner believed 
that the veteran had moderate impairment from her disability.   

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(2001).  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20; see 38 C.F.R. § 4.27 (listing diagnostic code for 
unlisted disease or injury).  

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a claim for an 
original or an increased rating, it is presumed that the 
veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When reasonable doubt arises as to the 
degree of disability, such doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's back disability is currently evaluated as 20 
percent disabling from August 1996 by analogy to Diagnostic 
Code (Code) 5295, lumbosacral strain.  38 C.F.R. § 4.71a.  
The Board acknowledges that there are other diagnostic codes 
for evaluation of low back disability with evaluations 
greater than 20 percent.  However, in this case, there is no 
evidence of vertebral fracture (Code 5285), ankylosis of the 
whole spine (Code 5286), ankylosis of the lumbar spine (Code 
5289), or neurological symptoms indicative of intervertebral 
disc syndrome (Code 5293).  In addition, although the record 
does reveal limitation of motion, the veteran's disability 
includes additional symptomatology not contemplated by the 
criteria of Code 5292.  Accordingly, the Board will evaluate 
the disability under Code 5295.  See Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) (choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence).

Under Code 5295, a 20 percent rating is assigned when there 
is lumbosacral strain with muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in the 
standing position.  A maximum schedular evaluation of 40 
percent is in order when lumbosacral strain is severe, with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Upon review of the evidence, the Board finds that the 
criteria for an initial rating greater than 20 percent are 
not met.  Subjective complaints of disability include daily 
discomfort aggravated by activity and morning stiffness.  VA 
examination in April 1997, including range of motion testing, 
was essentially normal.  Subsequently, on VA examination in 
November 1999, there was mild muscle spasm, mild 
incoordination in gait, and decreased range of motion, 
particularly on forward flexion and lateral flexion, with 
increased pain on resisted flexion and extension.  In 
addition, the October 1999 VA neurology examiner notes the 
veteran's visible grimacing with certain movement.  X-rays 
show Grade I L5-S1 spondylolisthesis.  

However, physical examination does not reveal listing of the 
whole spine to the opposite side or positive Goldthwaite's 
sign.  X-rays are negative for arthritic changes or joint 
space narrowing or irregularity.  The Board acknowledges that 
the November 1999 VA orthopedic examination shows forward 
flexion limited to 60 degrees, with additional 10 degrees of 
motion loss due to pain.  Clearly, this is significant 
limitation of motion.  However, the Board is unable to 
conclude that this finding is sufficient to warrant increase 
to the 40 percent rating considering the applicable criteria 
set forth in Code 5295.  38 C.F.R. § 4.7.  Nor would the 
Board characterize the limitation of motion as severe so as 
to warrant an increased rating under Code 5292. Id.  This 
conclusion comports with the opinion of the November 1999 VA 
examiner that the veteran had moderate impairment from her 
disability.  Moreover, with respect to functional loss, there 
is no evidence on examination of weakness, excess 
fatigability, swelling, other spinal deformity, or atrophy.    

Finally, the Board finds no reason for referral to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  That is, there is no evidence of exceptional 
or unusual circumstances, such as frequent hospitalization or 
marked interference with employment, to suggest that the 
veteran is not adequately compensated by the regular rating 
schedule.  VAOPGCPREC 6-96.  In fact, there is no evidence of 
associated hospitalization.  Although the veteran has 
indicated that her back disability would interfere with her 
ability to perform certain tasks, the record does not show 
that the disability has in fact interfered with her ability 
to work.  Thus, referral for extra-schedular consideration is 
not warranted.  

Therefore, in consideration of the entire record, the Board 
finds that the preponderance of the evidence is against an 
initial disability rating greater than 20 percent for L5-S1 
spondylolisthesis with strain.  38 U.S.C.A. § 5107(b); 
38 C.F.R. 
§ 4.3.



ORDER

An initial disability rating greater than 20 percent for L5-
S1 spondylolisthesis with strain is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

